DETAILED ACTION

In response to Amendments/Arguments filed 10/27/2022.  Claims 1, 3, 6-14, 16, and 19-20 are pending.  Claim 20 stands as withdrawn.  Claims 1, 3, 6-14, 16, and 19 are examined thusly.  Claims 1 and 14 were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byker et al. (US 20150202846) in view of Hwang et al. (US 9686859) with evidence from Kim et al. (Encyclopedia of Tribology, pp. 1994-2007).
Byker discloses conductive coatings on PVB and glass laminates thereof.  Concerning claims 1, 7, and 14, Byker discloses the conductive coating is a silver layer that is patterned directly onto a PVB layer by a lithographic process, wherein the PVB layer forms an overlayer, wherein this structure is disposed between two glass substrates (FIGS. 3 and 4; para. 0008-0136).  Examiner notes that patterning the silver layer would intrinsically result in discontinuous portions (para. 0098).  As evidenced by Kim, a lithographic process results in a discontinuity passing through the entirety of a layer and therefore, the feature as claimed is intrinsic to the disclosure of Byker (Kim; FIG. 1, p. 1995).  Specifically, the discontinuity would be through the entirety of the silver layer.

    PNG
    media_image1.png
    370
    486
    media_image1.png
    Greyscale


Furthermore, when looking at Figures 3 and 4, the PVB layer is on top of the silver layer when disposed between the glass substrates.  However, Byker is silent to the thickness of the silver layer, gap length, and if the patterning is irregular and whether the patterning results in a discontinuity is the entire width of the film.  Regarding claim 9, the PVB has a thickness of 100 microns (para. 0137).  
Regarding claims 10 and 11, the PVB layer has a microtexture, resulting in a surface roughness between 0 to 10 microns (para. 0122).   While it is noted that Byker does not explicitly recite that both surfaces of the PVB layer has a microtexture, Byker discloses that texturing allows for breaking up specular visible reflection and also for de-airing the interlayer to form a seal with the glass (para. 0121-0122).  As such, it would have been obvious to one of ordinary skill in the art to provide surface texturing on both sides of the PVB.  Concerning claim 12, since the PVB layer is 100 microns, the total thickness would be above 0.03 mm (or 30 microns).  The resulting structure has a sheet resistance of 0.01 to 1000 ohm/sq, which would meet the sheet resistance as claimed in claims 1 and 13-14 (para. 0062).  However, Byker is silent to the thickness of the silver layer, gap length, average gap width, and if the patterning is irregular or regular.
Hwang discloses a conductive layer can be regular or irregular, wherein the line width is from 0.01 to 10 microns (cols. 3-8).  The line pitch is 250 microns, wherein the line pitch is the width between lines (col. 4, lines 7-10).  Furthermore, the thickness of the conductive layer is from 0.01 to 10 microns preferably but can be any thickness (col. 5, lines 24-31).  
Examiner notes that based on Figure 3 of the present invention, TGW appears to be the same as TFF; as such, the disclosure of Hwang of 10 microns and the further disclosure as the thickness can be any thickness, the TGW as claimed would be met by Hwang that the thickness of the areas between the lines (TGW) would be included and encompassed when measured.  
As shown in Figure 3, when looking at the film in plan view, the broken line which forms the irregular discontinuities is the entire width (FIG. 3; col. 7, lines 27-54). The resulting conductive pattern structure allows for reducing moiré and diffraction phenomena (cols. 2-3, starting at line 65 in col. 2).  As such, it would have been obvious to one of ordinary skill in the art to pattern the silver layer of Byker at the dimensions as claimed, in order to reduce moiré and diffraction phenomena that can occur when used in transparent applications.

Double Patenting
Claims 1, 3, 6-10, 12-14 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 12-16, and 18-19 of copending Application No. 16/874832 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composite film and laminates comprising the composite film, wherein the composite film comprises a discontinuous silver-based functional film and at least a PVB overlayer, resulting in the same sheet resistance.  The overlayer and silver-based functional layer have thicknesses and gap lengths recited in the ‘832 claims that overlap and include the claimed ranges.  The resulting total thickness overlaps in scope with the ‘832 claims. Furthermore, the surface roughness values over the overlayer are the same.  While it is noted that the ‘832 application further recites a PVB underlayer, the instant claims recite comprising language and as such, can include an underlayer.  As such, the claims overlap in scope.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of copending Application No. 16/874832 in view of Byker et al. (US 20150202846).  Both claims recite an overlayer having a surface roughness.  However, the ‘832 application does not recite the second surface roughness of the overlayer.  Regarding claims 10 and 11, the PVB layer has a microtexture, resulting in a surface roughness between 0 to 10 microns (para. 0122).   While it is noted that Byker does not explicitly recite that both surfaces of the PVB layer has a microtexture, Byker discloses that texturing allows for breaking up specular visible reflection and also for de-airing the interlayer to form a seal with the glass (para. 0121-0122).  As such, it would have been obvious to one of ordinary skill in the art to provide surface texturing on both sides of the PVB.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented..
Response to Arguments
Applicant's arguments filed 10/27/2022 regarding the art rejection and double patenting rejection have been fully considered but they are not persuasive.  Applicant asserts that the prior art is silent to the claimed average gap width.  Examiner respectfully disagrees and notes that based on Figure 3 of the present invention, TGW appears to be the same as TFF; as such, the disclosure of Hwang of 10 microns and the further disclosure as the thickness can be any thickness, the TGW as claimed would be met by Hwang that the thickness of the areas between the lines (TGW) would be included and encompassed when measured.  With respect to Applicant’s assertions that the prior art is silent to at least one discontinuity running the entire width and the discontinuities passing entirely through the thickness of the silver film, Examiner notes that Hwang shows in Figure 3 that when looking at the film in plan view, the broken line which forms the irregular discontinuities is the entire width (FIG. 3; col. 7, lines 27-54).  Examiner notes that there is no specific criticality with respect to the discontinuity running the entire width.  However, it is noted that Hwang in combination with Byker and Kim result in the claimed structure, wherein Hwang discloses the irregular discontinuities allow for reducing moiré and diffraction phenomena (cols. 2-3, starting at line 65 in col. 2).  Furthermore, Kim shows a generic lithographic process, wherein the default position for forming the patterning is that the discontinuity goes through the entire surface of the film (FIG. 1, p. 1995).  Applicant has provided no showing or technical reasoning on how lithographic patterning as set forth in the Byker reference would not have the same physical structure as that claimed, in order to function with respect to the applications disclosed in Byker.  While it is agreed that Byker does not explicitly recite “discontinuity passing entirely through the thickness of the silver-based film”, it is noted that that the lithographic patterning as set forth in Byker and evidenced by Kim would result in the discontinuity passing through the entirety of the thickness of the film.  Examiner further notes that these assertions have been addressed previously and presently.  To that end, Applicant has failed to show how the combination would not teach the claimed elements by providing a technical rebuttal on how the combination would not teach the claimed elements.  Applicant has merely recited that the prior art does not explicitly recite the words claimed but has not set forth any showing or rebuttal as to the specific elements addressed by the Examiner.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As such, the references are still applicable to the instant claims.  With respect to the double patenting rejection, Examiner notes that the claims are still overlapping in scope and as such, the double patenting rejection is still applicable as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783